Case 3:19-cv-04753-AET-TJB Document 18-38 Filed 02/20/19 Page 1 of 21 PageID: 1619




                    EXHIBIT
                      33
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  2 of 121ofPageID:
                                                                             20     1620




                         EXHIBIT B
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  3 of 221ofPageID:
                                                                             20     1621




                                Appendix 1


                       DEFCAD File Summary
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  4 of 321ofPageID:
                                                                             20     1622




                              AR-15 Assembly

                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  5 of 421ofPageID:
                                                                             20     1623




                                   CNCGuns
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  6 of 521ofPageID:
                                                                             20     1624




                              VZ. 58 Assembly

                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  7 of 621ofPageID:
                                                                             20     1625




                              AR-10 Assembly

                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  8 of 721ofPageID:
                                                                             20     1626




                      Liberator Pistol Assembly


                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  9 of 821ofPageID:
                                                                             20     1627




                          Beretta M9 Assembly


                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
          Case 1:15-cv-00372-RP
                             Document
                                 Document
                                      18-38107-2
                                             FiledFiled
                                                  02/20/19
                                                        07/27/18
                                                             PagePage
                                                                  10 of921
                                                                         of PageID:
                                                                            20      1628




                               1911 Assembly

                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  11 of1021ofPageID:
                                                                              20     1629




                                   CNCGuns
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  12 of1121ofPageID:
                                                                              20     1630




                               10/22 Assembly

                                   GrabCAD
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  13 of1221ofPageID:
                                                                              20     1631




                                   CNCGuns
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  14 of1321ofPageID:
                                                                              20     1632




                  308 80% (AR-10) Lower Model

                                   CNCGuns
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  15 of1421ofPageID:
                                                                              20     1633




                       AR-15 80% Lower Model

                                   GrabCAD




                                   CNCGuns

                                    See Above
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  16 of1521ofPageID:
                                                                              20     1634




                                 Appendix 2


                      Other Files and Printables
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  17 of1621ofPageID:
                                                                              20     1635




             g-code Files (like Ghost Gunner files)
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  18 of1721ofPageID:
                                                                              20     1636




                            Printable Gun Files
                              And MegaPack
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  19 of1821ofPageID:
                                                                              20     1637
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  20 of1921ofPageID:
                                                                              20     1638
Case 3:19-cv-04753-AET-TJB
         Case 1:15-cv-00372-RP
                            Document
                               Document
                                     18-38
                                         107-2
                                            FiledFiled
                                                  02/20/19
                                                       07/27/18
                                                             PagePage
                                                                  21 of2021ofPageID:
                                                                              20     1639
